DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the pocket" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 depends from claim 1, but a pocket was not disclosed until claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipted by Vuckovic (7,749,209).
With respect to claim 1, Vuckovic discloses a disposable baby changing pad system, as disclosed in column 3, lines 20-25 and 41-43, comprising a changing pad body 110 extending from a top end 112 to a bottom end 112, as shown in figure 11. The changing pad body 110 is composed of a thin, flexible material, as disclosed in column 3, lines 21-22. The system further comprises one or more wipes 130, as shown in figure 11, and a diaper 140 positioned on a tip surface of the changing pad body 110, as shown in figure 12A. The changing pad body 110 folds around the wipes and diaper, as disclosed in column 3, lines 44-48.
With respect to claim 2, the changing pad body 110 comprises a pocket 120 formed on a top surface of the changing pad body, as shown in figure 12A, having a top layer sealing an interior area with the wipes 130 therein, as disclosed in column 4, lines 23-31. An opening 126 extends into the interior area from the top layer, as shown in figure 13B and disclosed in column 4, lines 51-56.
With respect to claim 4, the one or more wipes 130 are three wipes, as disclosed in column 4, lines 23-24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuckovic (7,749,209) in view of Klose et al. (2005/0173292).
With respect to claim 3, Vuckovic discloses a changing pad body 110 having a rectangular portion, as shown in figure 11, having a plurality of fold lines to facilitate folding the changing pad body 110 around the pocket 120 and diaper 140, as shown in figure 17B. 
Vuckovic discloses all aspects of the claimed invention with the exception of a top tab. Klose discloses a baby changing pad system, as shown in figure 1C, comprising a changing pad body having a rectangular portion 20 and a top tab 14. Klose teaches the purpose of the top tab 14 is to seal the system in a folded configuration prior to use, as disclosed in paragraph [0036], and when ready for disposal, as disclosed in paragraph [0039]. It would therefore have been obvious to one .

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuckovic (7,749,209).
With respect to claim 5, Vuckovic discloses all aspects of the claimed invention with the exception of the flexible material being a plastic. Vuckovic discloses in column 3, lines 21-22, that the flexible material is waterproof, and discloses in column 1, lines 36-39, that the prior art teaches the use of a plastic film. Plastic films are commonly known in the art to be thin, flexible, and waterproof. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the flexible material of Vuckovic a plastic to achieve the predictable result of a material that is readily available, inexpensive, and known to be waterproof.
With respect to claim 6, Vuckovic discloses a method of making a disposable baby changing system, as described in column 5, lines 36-45, comprising creating a changing pad body 110 out of a thin, flexible material, as described in column 3, lines 21-22, the changing pad body extending from a top end to a bottom end, as shown in figure 11. One or more wipes 130 are positioned on a top surface of the changing pad body 110, as shown in figure 11, and a lower portion is folded over a top of the wipes, as shown in figures 11 and 12A. The top layer is sealed to the top surface to create a pocket 120, as shown in figure 12A, wherein the wipes 130 are secured in the pocket, 
Vuckovic discloses all aspects of the claimed invention with the exception of cutting a hole through a lower portion of the changing pad body. Vuckovic discloses that a hole or opening 126 is formed in the lower portion of the changing pad body that forms the pocket 120, as shown in figure 13B and described in column 4, lines 51-53, but Vuckovic remains silent as to the step of cutting a hole. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the method of Vuckovic a step of cutting a hole in the lower portion of the changing pad body prior to folding the lower portion over the wipes in order to achieve the predictable result of forming an opening in the pocket to allow the wipes to be easily removed from the pocket.
With respect to claim 7, a sticker 125 is secured over a top of the hole 126, as shown in figure 13B and described in column 4, lines 51-53.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents and Publications 2012/0311788; 8,936,154; 8,051,510; 5,706,950; 5,582,605; 5,304,158; and 4,964,859 disclose baby changing pad systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781